DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of wagering or fundamental economic practice.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Please see recent Supreme Court decision Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.

Claims 1 and 12 are independent claims directed to a wagering system and method.  Products and Processes fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn the commercial practice or fundamental economic practice of the abstract idea of wagering.  The administration of the wagering game includes the steps of defining/displaying a game, accepting a wager, providing a random outcome, and determining a winner or loser.

From claim 1,
wherein the wagering game is played by a plurality of players who must place a predefined number of different types of wagers on sporting events over the course of the sports wagering game, represents the wagering step of defining/displaying a game.
wherein a winner of the sports wagering game is determined at the end of the sports wagering game, represents the wagering step of determining a winner or loser.
From claim 12,
accepting wagers from each of a plurality of players represents the wagering step of accepting a wager.
(Step 2A, prong one: YES)

The claims are then analyzed to determine whether the claims recite addition elements that integrate the judicial exception into a practical application.  In this case, the claims recite a plurality of user gaming devices, a game server and a game interface.

A plurality of user gaming devices, a game server and a game interface are merely parts of a generic computer.  
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The physical components of a generic computer such as a display and a user interface do not make the claims less abstract, nor do they meet the “significantly more” criterion.
The individual steps of the abstract idea also do not meet the “significantly more” criterion.
Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of gaming with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of an electronic method of gaming.
(Step 2B: NO). The claim is not patent eligible.

Claims 2-11 and 13-20 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 and 18 claim that “the different type of wagers comprises (a) an over/under wager, (b) a spread wager, (c) an underdog wager, (d) a favorite wager, and (e) a parlay wager”. Claims 1 and 12 require that the players must place a predefined number of the different type of wagers.  The indefinite portion in that spread wager can be on a favorite minus points or an underdog plus points.  It may be clearer if claims 9 and 18 read as -- the different type of wagers comprises (a) an over/under wager, (b) a spread wager, (c) an underdog money line wager, (d) a favorite money line wager, and (e) a parlay wager -- or
-- the different type of wagers comprises (a) an over/under wager, (b) a spread wager, (c) an underdog straight up wager, (d) a favorite straight up wager, and (e) a parlay wager --.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Action Network Staff (ANS) – NPL in view of Givant (US patent 11,270,556).

ANS shows all of the limitations of the claims except for specifying the online structure for a wagering system including,
a plurality of user gaming devices, wherein each user gaming device comprises a processor configured to provide a game interface to a user; 
a game server in communication with the plurality of user gaming devices, wherein the game server comprises a processor configured to provide a sports wagering game to each of the plurality of user gaming devices;
wherein the plurality of user gaming devices are in communication with the gamer server over a network;
	wherein the network comprises a wide area network, a local area network, or combinations thereof; and
	wherein the plurality of players are grouped in virtual rooms define by the game server.


	ANS shows
In regards to claim 1,
wherein the wagering game is played by a plurality of players who must place a predefined number of different types of wagers on sporting events over the course of the sports wagering game, (Main Event, page 10, The Gambling Olympics consists of 12 separate events, which run the gamut of the speculation spectrum:

Crypto Portfolio: Monday & Tuesday
Daily Fantasy Sports: Monday & Tuesday
Sports Betting: Monday & Tuesday
Poker: Monday & Tuesday
Blackjack: Monday & Tuesday
Beer Pong: Monday & Tuesday
Rock-Paper-Scissors: Monday & Tuesday
Acey-Deucey: Tuesday
Yahtzee: Tuesday
Connect Four: Monday
Lodden Thinks: Monday
Standings Prediction: Monday

The Main Event is considered to be the sports wagering game.  The 12 separate events are considered to be different types of wagers on sporting events.) and
 
wherein a winner of the sports wagering game is determined at the end of the sports wagering game. (Main-Event Rules, page 12, In each event, every participant will be ranked first through 12th and receive the inverse number of points:
First receives 12 points
Second receives 11 points
Etc.
The final individual standings will be based on cumulative points in all 12 events. The standings for each team — for both single events and the entire Gambling Olympics — will be based on the total individual points for the entire team. Tiebreakers for both individuals and teams will be most events won.)

In regards to claim 12, 
accepting wagers from each of a plurality of players corresponding to each of the plurality of user gaming devices, (Page 8, Buy-in & Prizes)

	In regards to claims 2 and 13,
wherein the sports wagering game is played for a predetermined time period.  (See above, page 10, Monday & Tuesday)

	In regards to claims 3 and 14,
wherein the predetermined time period is defined by a group of related sporting matches. (See above, the 12 separate events are a group of related sporting matches.)

In regards to claims 4 and 15,
wherein the series of related sporting matches is a tournament.  (The Main Event is considered to be a tournament.)


Givant teaches, figure 4, a real time wagering game system.
a plurality of user gaming devices, wherein each user gaming device comprises a processor configured to provide a game interface to a user; (figure 4, user platforms 141)
a game server (Gaming Processing Module 220) in communication with the plurality of user gaming devices, wherein the game server comprises a processor configured to provide a sports wagering game to each of the plurality of user gaming devices; (see complete figure 4)
wherein the plurality of user gaming devices are in communication with the gamer server over a network; (See network 120)
	wherein the network comprises a wide area network, a local area network, or combinations thereof; (See network 120) and
	wherein the plurality of players are grouped in virtual rooms define by the game server. (column 96, lines 66-67, “Draft Room—Place where fantasy players get together to draft athletes. This concept can be extended to a virtual draft room where fantasy players “meet” via the Internet and select athletes using their computers.”)

Based on the teaching of Givant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ANS system to incorporate the online infrastructure, as taught by Givant, and including,
a plurality of user gaming devices, wherein each user gaming device comprises a processor configured to provide a game interface to a user; 
a game server in communication with the plurality of user gaming devices, wherein the game server comprises a processor configured to provide a sports wagering game to each of the plurality of user gaming devices;
wherein the plurality of user gaming devices are in communication with the gamer server over a network;
	wherein the network comprises a wide area network, a local area network, or combinations thereof; and
	wherein the plurality of players are grouped in virtual rooms define by the game server,
in order to expand potential contestants to include remote players.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Action Network Staff (ANS) – NPL and Givant (US patent 11,270,556) in further view of Britannica.
The combination system of ANS and Givant, as applied above, shows all of the limitations of the claims except for specifying that the predefined number of different types of wagers is five.
The Britannica article, Pentathlon, Athletic Contest, page 3, teaches a pentathlon (5 events combined into a tournament) was first included in the Olympic Games of 1912.  The 5 events were base on the skills needed in order to be proficient in an overall task.
Based on the teaching of Britannica, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Gambling Olympics of the combination system of ANS and Givant to include that the predefined number of different types of wagers is five or pentathlon of gambling in order to show who is the most proficient at sports betting.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Action Network Staff (ANS) – NPL and Givant (US patent 11,270,556) in further view of French Lick Resort Blog - NPL.
The combination system of ANS and Givant, as applied above, shows all of the limitations of the claims except for specifying that the different type of wagers comprises (a) an over/under wager, (b) a spread wager, (c) an underdog wager, (d) a favorite wager, and (e) a parlay wager; and each player must select a winner for each of the different types of wagers.
French Lick Resort Blog, page 3, teaches, “The most popular bets are ATS (against the spread), money line, totals, parlays and teasers. Bettors must understand which bets are optimal for them and their bankroll. Using the Packers/Bears example, the total is listed at 46 points. The number represents the number of points scored by both teams; it doesn’t matter who scores what, the bettor just needs the total number of points to go over/under the number 46.”  The examiner is considering the “money line” to include both an underdog wager and a favorite wager.
Based on the teaching of the French Lick Resort Blog, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Gambling Olympics of the combination system of ANS and Givant to include that the different type of wagers comprises (a) an over/under wager, (b) a spread wager, (c) an underdog wager, (d) a favorite wager, and (e) a parlay wager in order to use, as the blog teaches, the most popular bets.

	ANS, see above, already teaches that all events must be participated in by each player.
Based on the teaching of ANS, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Gambling Olympics of the combination system of ANS and Givant to include wherein each player must select a winner for each of the different types of wagers in order for each player to compete in the most well rounded Gambler.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Action Network Staff (ANS) – NPL and Givant (US patent 11,270,556) in further view of ANS.
The combination system of ANS and Givant, as applied above, shows all of the limitations of the claims except for specifying that wherein each of the different types of wagers may be made by a player at any time over the course of the sports wagering game.
	ANS, see above, already teaches, page 13, the Sports Betting rules show that players can any time on Monday and Tuesday and the final standings are based on profit/loss after two days.
Based on the teaching of ANS, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Gambling Olympics of the combination system of ANS and Givant to include the similar rules Sports Betting for the entire sports wagering game as modified including specifying each of the different types of wagers may be made by a player at any time over the course of the sports wagering game in order to provide flexibility to the players for when to bet, but also provide beginning and end boundaries.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715